ORDER

PER CURIAM.
Stephen Scott, David Scott, Vitro Products Inc., and Honorable Robert 0. Snyder, appeal from an order of the St. Louis County Circuit Court Probate Division directing the Personal Representative of the Estate of Wilmot Harry Scott, decedent, to take possession of real property and to pay rents therefrom to Abigail C. Scott, widow of decedent.
We affirm the order pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.